Citation Nr: 0123982	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  97-06 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD).




REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision of the 
RO.  

In an August 1990 rating action, the RO determined that the 
veteran was incompetent.  As such, the veteran's spouse is 
the payee for the veteran's VA benefits and is acting on his 
behalf.  

In March 1999, the Board remanded this matter for additional 
development of the record.  

In a decision promulgated in March 2000, the Board denied the 
veteran's claim of service connection for a claimed 
respiratory disorder, to include COPD.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In a February 2000 Order, the Court vacated the Board's 
decision and remanded for additional proceedings.  




REMAND

As noted in the Court's Order, there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In the veteran's brief to the Court, it was argued that VA 
should have considered whether the veteran's respiratory 
disability was secondary to his service-connected PTSD.  As 
this theory of entitlement was not previously raised and the 
RO has not considered it, the case must be remanded.  

In a June 1999 statement, Amir H. Farahany, M.D., noted that 
he had treated the veteran for the previous twenty years.  It 
was reported that the veteran suffered from "severe [COPD,] 
asthma, cardiac arrhythmia and prepheral [sic] vascular 
disease."  

In a letter received by the Board in July 2001, Dr. Farahany 
noted that he had seen the veteran for many years.  He stated 
that the veteran's "shortness of breath and respiratory 
problems started in the early 40's right after his duty."  

Dr. Farahany concluded that the veteran's respiratory 
problems started right after his Navy discharge and was a 
result of prolonged exposure to second hand smoking.  In a 
post script, Dr. Farahany stated, "Also[, the veteran's] 
post[-]traumatic stress disorder severely aggravates his 
respiratory disorder."  

The RO should arrange for a VA examination that includes a 
thorough review of the veteran's medical record.  The 
examiner should be asked to provide an opinion as to whether 
the veteran's current respiratory disorder was due to his 
period of service and whether it was caused or aggravated by 
his service-connected post-traumatic stress disorder.  

For the foregoing reasons, the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
pulmonary disability since service.  In 
particular, he should be instructed to 
identify competent evidence to support 
his assertions that he is suffering from 
pulmonary disability which was incurred 
in or aggravated by service or which was 
caused or aggravated by service-connected 
disability.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed pulmonary disability.  All 
efforts made toward conducting the 
examination should be documented in the 
claims folder.  All indicated tests must 
be conducted.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current pulmonary disability 
due to disease or injury that was 
incurred in or aggravated by service.  In 
addition, the examiner should state 
whether it is at least as likely as not 
that any current pulmonary disability was 
caused or worsened by his service-
connected post-traumatic stress disorder.  
A complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  The review must include 
consideration of the secondary service 
connection issue raised in the veteran's 
brief to the Court.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



